FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELI MIMI LOPEZ-ESCOBAR,                          No. 09-70445

               Petitioner,                       Agency No. A071-582-164

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Eli Mimi Lopez-Escobar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we grant the petition for review.

      In denying the motion, the BIA found the evidence suggests the guerillas

spare relatives from retribution. The BIA abused its discretion in denying the

motion because it failed to address the evidence of direct threats to her family

submitted by Lopez-Escobar. See Franco-Rosendo v. Gonzales, 454 F.3d 965, 966

(9th Cir. 2006) (the BIA abuses its discretion in denying a motion to reopen “when

it fails to consider and address in its entirety the evidence submitted by a

petitioner”) (internal quotation marks omitted)).

      PETITION FOR REVIEW GRANTED.




                                           2                                   09-70445